Citation Nr: 0211438	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dizziness/vertigo.

2.  Entitlement to an increased rating for residuals of an 
injury to the femoral cutaneous nerve of the left thigh with 
scars, currently evaluated as 10 percent disabling.

(The claim of entitlement to an increased evaluation for 
residuals of an injury to the femoral cutaneous nerve of the 
left thigh with scars will be the subject of a later post-
development decision.) 

3.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to May 
1967.  He is a combat veteran and the recipient of a Purple 
Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board in February 2001, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a comprehensive medical examination.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  

The Board notes that new rating criteria will take effect on 
August 20, 2002 for evaluating scars.  Inasmuch as the 
current evidentiary record is geared toward the old criteria, 
the Board is undertaking additional development on the issue 
of increased evaluation for residuals of an injury to the 
femoral cutaneous nerve of the left thigh with scars pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, the Board will provide notice of that development 
as required by Rule of Practice 903.  67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response, the Board 
will prepare a separate decision addressing this issue. 




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Evidence demonstrates that the veteran's dizziness is 
related to either a cardiovascular condition or the veteran's 
service-connected tinnitus.

3.  The PTSD disability is reflected by intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness and chronic sleep 
impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
dizziness disorder was incurred or aggravated by active 
military service or is proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2001). 

2.  The schedular criteria for a 30 percent rating, but no 
higher for PTSD disability have been met.  38 U.S.C.A. §§ 
1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411; see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In a letter dated September 12, 2001, the RO informed the 
veteran as to "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant."  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review. 

Dizziness/Vertigo

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the context of the claim for vertigo/dizziness, the 
veteran asserts an association between the claimed disability 
and his suffering head wounds after being struck by shrapnel 
in Vietnam.  The Board observes that residuals of such wounds 
have already resulted in service connection for various head 
wounds, i.e. blindness in the right eye, scars, tinnitus, 
bilateral hearing loss. 

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  Under the circumstances, the instant 
claim is not precluded.  

VA examinations were afforded in October 2001.  One VA 
examiner (Dr. J.C.F.) opined that the veteran's dizziness 
appeared to have a primary etiology related to his non 
service-connected cardiovascular disorder.  However, another 
VA examiner (Dr. D.R.), determined that the veteran's 
transient dizziness was more likely related to the veteran's 
service-connected tinnitus.  Vertigo was not diagnosed in 
either case.  In the absence of a current diagnosis of 
vertigo, service connection is not justifiable.  However, 
dizziness was identified by both physicians, albeit 
attributed to different etiology.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Entitlement to service connection for dizziness is granted.

PTSD

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The pertinent rating criteria for PTSD provide that a 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective from 
November 7, 1996).

The veteran's representative appears to have submitted a copy 
of some old rating criteria in support of the instant claim.  
However, the submitted criteria were superceded by the above 
enumerated criteria, and it would be inappropriate to 
consider the old criteria in the evaluation of the veteran's 
disability at hand. 

In June 1999, the veteran was afforded a VA examination.  He 
reported being wounded and witnessing death and serious 
injury.  He persistently re-experienced those events through 
distressing dreams.  He manifested avoidant behavior vis-à-
vis activities, places or people that aroused recollections 
of the trauma.  He reported sleep difficulty, difficulty 
concentrating and hypervigilance.  He was also particularly 
sensitive and conscious of his disfigurements that are 
residuals of his shell fragment wounds.  On mental 
examination, he exhibited no psychomotor abnormality.  Speech 
was clear, coherent and well organized.  He was full alert 
and oriented in all spheres.  He reported good social 
functioning and that his PTSD had very little impact on his 
functioning and his social and work relationships.  Global 
Assessment of Functioning (GAF) was reported as 70.

The veteran was also afforded another VA examination in 
October 2001.  His affect was euthymic and congruent with 
mood.  He did not exhibit flight of ideas or loosening of 
associations.  He exhibited no delusions.  There was no 
evidence of psychosis.  GAF was reported as 75.

Although the veteran has reported good social functioning and 
that his PTSD had very little impact on his functioning and 
his social and work relationships in the context of VA 
examinations, private treatment records, e.g. from July 1998 
to May 1999, suggest that his PTSD has a more deleterious 
effect.  Private treatment notes reflect intermittent discord 
in his relationships and even the loss of a job.  GAF was 
then reported as ranging from 53 to 60.

The Board acknowledges that determining one's social and 
industrial impairment involves judgment and is less than an 
exact science.  The Board, while taking into consideration 
the veteran's assertions and complaints, must be guided by 
the medical examiner's findings and impressions.  Above all, 
it is the examiner's overview that is most determinative in 
deciding the case.  The GAF score provided by the examiner, 
representing psychological, social and occupational 
functioning, is very helpful and highly probative.

The more recent VA examinations are more probative of the 
current level of disability than evidence assembled prior to 
the claim.  Nevertheless, the Board considers that a 
longitudinal view of the record reflects that while the 
veteran has been coping fairly well with his PTSD as 
reflected by the two recent VA examinations, he does have 
some greater disability than is reflected by the more recent 
GAF scores.  The Board considers that his PTSD disablement 
approximates a 30 percent disability for the period since 
when the claim was filed.  

The record reflects a history intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness and chronic sleep impairment.  
His disability does not more nearly approximate any higher 
evaluation, however.

Because the preponderance of the evidence is against any 
higher evaluation, the benefit of the doubt doctrine is not 
for further application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).



ORDER

Entitlement to service connection for dizziness is granted. 

Entitlement to a 30 percent disability evaluation for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

